Exhibit 99.1 NEWS RELEASE Duke Energy Corporation P.O. Box 1009 Charlotte, NC 28201-1009 JULY 7, 2011 MEDIA CONTACTS: ANALYSTS: Duke Energy Duke Energy Tom Shiel 704-382-8333 Stephen De May Bill Currens 704-382-2620 704-382-1603 Progress Energy Mike Hughes 919-546-6189 Progress Energy Bob Drennan 919-546-7474 Bryan Kimzey 919-546-6931 Duke Energy, Progress Energy shareholder meetings scheduled for Aug. 23 CHARLOTTE, N.C., and RALEIGH, N.C.  Duke Energy Corp. (Duke Energy) and Progress Energy, Inc. (Progress Energy) have scheduled special meetings Tuesday, Aug. 23, for shareholders to vote on the companies proposed merger announced Jan. 10. The companies are mailing a joint proxy statement/prospectus to their respective shareholders on or about July 11, 2011. The Securities and Exchange Commission today declared effective the Duke Energy registration statement containing the joint proxy statement/prospectus. The document provides information for shareholders of both companies, as well as instructions on voting online, by mail, by telephone or in person. · Duke Energy will hold its shareholder meeting at 10 a.m. Aug. 23 in the O.J. Miller Auditorium at the companys offices located at 526 South Church St. in Charlotte. · Progress Energy will hold its shareholder meeting at 11 a.m. Aug. 23 at the Progress Energy Center for the Performing Arts, 2 East South St. in Raleigh. Each companys shareholders of record as of the close of business July 5, 2011, are entitled to vote at their respective meeting. The boards of directors for both companies have unanimously recommended approval of the merger to their shareholders. The companies announced their agreement to merge Jan. 10 and are pursuing required approvals from state and federal regulators. The companies continue to target the merger closing by the end of the year. If the merger is completed, Progress Energy will become a wholly owned subsidiary of Duke Energy, and the former shareholders of Progress Energy will become shareholders of Duke Energy. 1 To date, the companies have made the following filings: · An application to approve the merger with the North Carolina Utilities Commission, which has scheduled hearings on the matter beginning Sept. 20. · An application to approve the merger with the Kentucky Public Service Commission. The commission is holding evidentiary hearings this week and is reviewing a settlement agreement. · Merger-related filings with the
